Citation Nr: 0205979	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety and post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971 and was a prisoner of the Korean Government from January 
1968 to December 1968.  This matter came to the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In April 1999 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In August 2001, the veteran submitted a claim for service 
connection for arthritis involving his left foot, right knee, 
hands and right elbow.  His representative raised the issue 
of entitlement to an increased evaluation for his service-
connected hyperalgesia right sural, peroneal and tibial 
nerves with motor impairment, in correspondence received in 
February 2002.  Finally, the Board notes that the record 
raises an implied claim for service connection for alcohol 
dependence and abuse secondary to the veteran's service-
connected psychiatric disorder.  See Robinette v. Brown, 8 
Vet. App. 69, 76 (1995); Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  The RO has not addressed these issues in 
the first instance.  Therefore, the issues are referred to 
the RO for appropriate action and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence shows that the veteran's generalized anxiety 
and PTSD is manifested primarily by anxiety, depression, 
sleep disturbance, nightmares, flashbacks, and intrusive 
thoughts, and these cause definite industrial and social 
adaptability impairment or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD (effective before or 
as of November 7, 1996) fails to support an evaluation in 
excess of 30 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. The 
Supplemental Statement of the Case, issued in July 2001, 
notified the appellant of the new law, and he has been sent 
other letters and information concerning evidence needed to 
support his claim.  There is no indication that there is any 
additional evidence that could be obtained that would be 
useful in substantiating this claim.

The Board is also satisfied as to compliance with its 
instructions from the April 1999 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, the requested 
VA psychiatric examination was completed in February 2000 and 
an addendum, providing a Global Assessment of Functioning 
(GAF) score was completed the following month.  Review of the 
examination report and addendum reflects substantial 
compliance with the remand instructions.  In addition, by 
letter dated in April 1999, the RO asked the veteran to 
identify any other medical providers with records pertinent 
to his claim, as directed by the Board.  The RO received no 
response to that request.

Factual Background

Service connection was initially granted for a nervous 
condition in a July 1971 rating decision and assigned a 10 
percent evaluation.  An April 1984 rating decision, 
recharacterized the veteran's psychiatric disability as 
generalized anxiety disorder with depression and increased 
his evaluation to 50 percent.  A February 1986 rating 
decision reduced his rating to 30 percent.  His diagnosed 
PTSD is also considered part of his service-connected 
psychiatric disability.  In March 1996, the veteran raised 
his current appeal for a higher evaluation for his service-
connected psychiatric disability.

During an April 1996 VA psychiatric examination report, the 
veteran complained of decreased sleep and a decreased ability 
to cope with stress.  He had occasional nightmares and 
increased irritability.  He denied any suicidal or homicidal 
ideation or any psychotic symptoms.  He had no psychiatric 
treatment in the previous two years except for inpatient 
treatment of his alcohol dependence.  His symptoms appeared 
to be stable since his discontinuance of alcohol.  He took 
Elavil as prescribed by his rheumatologist and worked full-
time as a diesel mechanic.  He reported his social activities 
had virtually stopped.  Examination revealed the veteran had 
good hygiene with speech that was normal in rate and tone.  
His affect was congruent with his stated "good" mood and 
his sensorium was intact.  Although he reported decreased 
memory and concentration, the examination showed both to be 
fair.  His thought processes were coherent, goal-directed and 
logical.  The diagnosis was moderate PTSD.  The examiner 
opined that he was moderately impaired industrially and 
socially severely impaired.

During his March 1997 personal hearing, the veteran testified 
that he had been under psychiatric care on several occasions 
since his discharge from service with several 
hospitalizations.  The longest he had ever held a job was 
approximately two years and left most employment because of 
his inability to deal with stress and his difficulty 
interacting with co-workers and supervisors.  He socially 
withdrew from others and believed his emotional state caused 
problems at his current job and he believed he would not be 
able to keep it much longer.  He worked in a medium-sized 
shop and did not like working in crowded situations.  He 
reported problems with his concentration, memory and 
judgment.  He rarely went out to eat and was married for the 
third time.  He believed he had missed less than thirty days 
in the last year because of his psychiatric disability and 
had received no treatment in the last year.  His brother 
testified that the veteran vented his stress on his family 
and friends and that he seldom attended family functions.  
His anger had progressively worsened when compared to three 
or four years before.  

At the time of his March 1997 personal hearing, the veteran 
submitted his personal statement, as well as personal 
statements from his wife, relatives, friends and supervisor.  
Both he and his wife stated he had been fired from several 
previous jobs because of his drinking or his inability to 
deal with stress.  He stated he felt irritable with his co-
workers and with his family.  Both he and his wife stated he 
had problems with his memory and concentration and problems 
sleeping.  The other statements indicate the veteran had a 
short attention span, was easily upset, had mood swings and 
was down a lot of the time.  Several statements mention his 
drinking problem.  His supervisor indicated he had missed 
several days work in the past years because of his inability 
to cope with stress.

An April 1997 VA psychiatric examination report notes the 
veteran had worked as a diesel mechanic since 1989 and had 
lost his license due to a driving under the influence (DUI) 
conviction.  He had been hospitalized on several occasions 
for alcohol detoxification.  He complained of sleeping only 
four hours a night, nightmares, flashbacks, recurrent 
intrusive recollections and of avoiding thoughts and feelings 
about his POW experiences.  Examination revealed no evidence 
of hyperactivity, jitteriness or hypervigilance.  There was 
no evidence of auditory or visual hallucination, delusions or 
paranoia and the veteran denied any suicidal or homicidal 
ideation.  He did have diminished interests in any 
significant activities and an exaggerated startle response 
with physiologic activity.  The diagnoses included mild PTSD 
and alcohol dependence and abuse.  It was recommended the 
veteran get VA treatment for his alcohol dependence and 
depression.

During his February 2000 VA psychiatric examination, the 
veteran indicated he had been married and worked as a diesel 
mechanic sixteen years.  He worked full-time.  He believed he 
was doing much better with his symptoms and chose not to 
undergo treatment because he was communicating with friends 
that helped him.  He complained of occasional sleeping 
problems and nightmares.  He slept five hours a night.  He 
had stopped taking all medications and his use of alcohol.  
He communicated with other veterans to cope with his 
problems.  On objectively examination, he was clean and well-
groomed and presented with very mild anxiety.  He exhibited 
no more than mild tension.  He was not psychotic, and had no 
hallucinations or delusions.  He denied any suicidal or 
homicidal ideation.  His mood appeared stable and the 
examiner observed that the veteran enjoyed family events and 
did not show much anger towards his wife or family.  The 
diagnoses included alcohol dependence in remission and mild 
residual PTSD.  A March 2000 addendum to the report indicates 
the veteran had some off and on anxiety under severe 
circumstances with less intensity and seldom occurring.  He 
had a good, full-time job with good relations at the job and 
had been in complete remission from alcoholism in the past 
four years.  His GAF score was 63 and the diagnosed PTSD was 
again characterized as mild.


Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code 9411.  During the pendency of his appeal, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996. See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas. See 38 U.S.C.A. § 5110(g)(West 1991).  
Thus, in this case, only the previous version of the rating 
criteria may be applied through November 6, 1996.  As of 
November 7, 1996, the Board will apply whichever version of 
the rating criteria is more favorable to the veteran.  The 
Board notes that the RO has provided the veteran with the old 
and revised versions of the regulations regarding psychiatric 
disability.

Under the regulations applicable prior to November 7, 1996, a 
30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  "Definite," as used 
here, should be construed to mean distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 
percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
30 percent for generalized anxiety and PTSD under the rating 
criteria for mental disorders in effect prior to November 7, 
1996.  Although the veteran complained of irritability, 
flashbacks, nightmares, sleep disturbance, intrusive 
thoughts, and social isolation, and the April 1996 VA 
examination indicates he had severe social impairment, the 
overwhelming medical evidence of record shows assessments of 
no more than mild to moderate industrial and social 
impairment.  The February 2000 VA examiner found objective 
evidence that the veteran's mood was stable and that he 
enjoyed family events and found no significant objective 
psychological pathology, assigning him a GAF of 63.  
Moreover, the evidence of record also shows that he has been 
married to his third wife sixteen years and has continued to 
work full-time as a diesel mechanic for many years.  During 
his most recent VA examination, he indicated his symptoms had 
improved and he has not sought treatment for his service-
connected psychiatric disability in recent years.  Therefore, 
the Board does not find that the social and industrial 
impairment resulting from generalized anxiety and PTSD is 
more appropriately characterized as considerable under the 
previous rating criteria.  38 C.F.R. §§ 4.7, 4.132 (in effect 
prior to November 7, 1996).

Likewise, the Board finds that the preponderance of the 
evidence does not support entitlement to a 50 percent 
evaluation for generalized anxiety and PTSD under the revised 
version of the rating criteria.  Although the veteran 
complains of social isolation memory problems and anxiety, 
the objective medical evaluations since November 7, 1996, do 
not indicate that he has a flattened affect, memory problems 
or that his judgment or insight were impaired and there was 
no evidence of obsessional rituals or speech that was 
illogical, obscure or irrelevant, panic attacks or impaired 
abstract thinking.  Moreover, the evidence of record 
indicates that he has remained married to his current wife 
sixteen years and has worked full-time as a diesel mechanic 
for many years.  Considering the disability picture as 
presented by the evidence of record, the Board finds that the 
criteria for a 30 percent rating under both versions of the 
rating schedule most accurately reflects the veteran's level 
of impairment since November 7, 1996.  38 C.F.R. § 4.7.

In addition, the Board finds that an extra-schedular rating 
is not warranted in this case.  38 C.F.R. § 3.321(b)(1).  
There is no evidence of recent psychiatric hospitalization 
for his generalized anxiety or PTSD symptoms.  Moreover, the 
current evidence does not suggest that generalized anxiety 
and PTSD cause unemployment.  



ORDER

An increased evaluation for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

